PER CURIAM.
The Felony Court of Record for Volusia County, Florida, entered its order dismissing an information against the appellee, in which order the trial court, inter alia, made this finding:
“3. That the conviction of this defendant in this Court under Section 790.23 of the Florida Statutes, F.S.A., was the result of plea bargaining between said defendant and the State of Florida in which the State of Florida agreed not to prosecute other pending charges arising from the same criminal transaction and that, therefore, it would be grossly unfair and unconsciousable by the defendant’s sentence thereunder to be enhanced by virtue of this proceeding.”
This finding by the trial court, which was the same court before which the guilty plea had been entered pursuant to a plea bargaining, was found after the taking of testimony of the Assistant State Attorney and the Public Defender, the two attorneys involved. We think the trial court was correct in dismissing the information based on the findings cited supra.
We do not think we need to concern ourselves at this time about the validity or invalidity of the other two points in the court’s finding’s because we think that ground 3 supra, is determinative of this decision.
Order affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.